Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses emitting a structured light to a target, wherein the structured light has a known pattern; receiving a reflected structured light reflected by the target; performing a time-of-flight distance measurement to obtain a first distance corresponding to the target based on time-of-flights of the structured light and the reflected structured light, wherein the first distance has a global offset; establishing an unknown distance image based on the reflected structured light; estimating a disparity between the unknown distance image and a known distance image according to the known pattern, wherein the known distance image is created based on the structured light with respect to a reference object with a known distance; calculating a global compensation coefficient based on the disparity; and compensating the first distance according to the global compensation coefficient to eliminate the global offset.

Most Pertinent Prior Arts:
US 2019/0339369



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.